DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This Office Action is in response to the claims filed 2/16/22.  As directed by the submission, claims 1-17, 18, 28-31 have been cancelled. Claims 19-27, 32-44 are under examination.  

Claim Objections
Regarding claim 27, and the objected to limitation “…the component is configured to manage the rotational forces by displacement of the fluid or gel  .…”, the applicant has made claim 27 dependent on claim 26 and 37. Claim 37 the independent claim was amended to remove the limitation “fluid or” and requires the components to be filled with gel now. Claim 27 should be amended accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 39, 40, 43, 44 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Regarding claim 40, 44, the reference to “…the head…” renders the claim unpatentable. 

Regarding claim 39, 43, the reference to “…the head of the wearer…” renders the claim unpatentable. 

Regarding claim 39, 43, the reference to “…the surface of the head…” renders the claim unpatentable. 

Any claim language drawn to encompass the human body or parts thereof are considered non-statutory subject matter.  This rejection may be obviated by utilizing the phrases “adapted to” or “configured to” prior to claiming the use of the device on a human. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 37, 19-27,32-36, 38-40, 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 37 and 41, there is insufficient antecedent basis for the limitation “…the shell…” in the claim.  Appropriate correction is required. Applicant suggests changing the limitation to the outer shell.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 37, 19-27,32-36, 38-40, 41-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picotte US 20070000025 A1 (herein after Picotte).

Regarding 37, Picotte discloses a helmet comprising: an outer shell (1); a liner (paragraph 0058 and 0059) disposed inwards of the outer shell (paragraph 0058 and 0059); and a component (as seen in annotated Figures 3 and 4) disposed inside of the outer shell (paragraph 0060) and on an opposite side of the liner to a side of the liner facing the outer shell (paragraph 0048), such that the liner is between the outer shell (paragraph 0058 and 0059) and the component (paragraph 0048, paragraph 0048), and the component is configured to be between the liner and a head of a wearer (paragraph 0048), the component comprising: a compartment containing a gel (3, paragraphs 0019, 0020 and 0027); and  Supplemental Amendmenta wall defining the compartment (paragraph 0048), the wall comprising an inner wall (paragraph 0048) and an outer wall (paragraph 0048) arranged on opposite sides of the gel (3, paragraphs 0019, 0020 and 0027); wherein the component is configured to allow the shell of the helmet to move relative to the inner wall of the component (paragraphs 0033, 0039 and 0080 – as the type of impact is not defined, or from what direction, a force to the outer shell would impact the walls of the pad component - the shell of the helmet would move relative to the inner wall of the component).








[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A helmet)]
    PNG
    media_image1.png
    350
    467
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: textbox (Outer wall)][AltContent: textbox (Component 7)]
    PNG
    media_image2.png
    328
    436
    media_image2.png
    Greyscale

[AltContent: textbox (Compartment)]


The applicant has written claim 37 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... to allow the shell of the helmet to move relative to the inner wall of the component..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 19, Picotte discloses wherein the gel (paragraph 0027 of Picotte) is configured to allow the outer wall to float or slide relative to the inner wall (paragraphs 0033, 0039 and 0080 – as the type of impact is not defined, or from what direction, a force to the outer shell would impact the walls of the pad component - the shell of the helmet would move relative to the inner wall of the component).  

The applicant has written claim 19 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to allow the outer wall to float or slide relative to the inner wall..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 20, Picotte discloses wherein the component (as seen in annotated Figures 3 and 4 of Picotte) is configured such that the outer wall slides parallel to the inner wall (paragraphs 0033, 0039 and 0080 – as the type of impact is not defined, or from what direction, a force to the outer wall would be capable of allowing the outer wall to slide parallel to the inner wall).  

The applicant has written claim 20 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured such that the outer wall slides parallel to the inner wall...." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 21, Picotte discloses wherein at least one of the inner wall (paragraph 0058 and 0059) and the outer wall (as seen in annotated Figure 3 and 4) is formed from a flexible or elastic material (paragraph 0047).  

Regarding claim 22, Picotte discloses the inner wall is configured to engage the head of the wearer (paragraph 0048).  

The applicant has written claim 22 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to engage the head of the wearer..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 23, Picotte discloses a layer of collapsible material provided adjacent to the inner layer or the outer layer (paragraph 0029).  

Regarding claim 24, Picotte discloses wherein the collapsible material is a resilient foam material (paragraph 0027).  

Regarding claim 25, Picotte discloses a first layer of liner material arranged on the inner side of the inner wall (paragraph 0029) and a second layer of liner material arranged on the outer side of the outer wall (paragraph 0038, 0041).  

Regarding claim 26, Picotte discloses the component (as seen in annotated Figure 3 and 4) is configured to manage rotational forces acting on the outer wall relative to the inner wall (paragraphs 0033, 0039 and 0080 –a rotational force to the outer shell would impact the inner walls of the pad component - the shell of the helmet would move relative to the inner wall of the component).  

The applicant has written claim 26, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to manage rotational forces acting on the outer wall relative to the inner wall configured to manage rotational forces acting on the outer wall relative to the inner wall..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 27, Picotte discloses the component is configured to manage the rotational forces by displacement of the fluid or gel (paragraph 0027 of Picotte).  

The applicant has written claim 27, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to manage the rotational forces by displacement of the fluid or gel..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 32, Picotte discloses a plurality of components (as seen in annotated Figures 3 and 4) configured to prevent the liner from coming into contact with the head of the wearer (paragraph 0048).  

The applicant has written claim 32 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to prevent the liner from coming into contact with the head of the wearer..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.


  

Regarding claim 33, Picotte discloses the helmet comprises a plurality of components located at spaced positions around the liner (as seen in annotated Figures 3 and 4).  

Regarding claim 34, Picotte discloses the component (as seen in annotated Figures 3 and 4) is attached to the liner using adhesive (paragraph 0048, 0059 and 0060).  

Regarding claim 35, Picotte discloses the components cover a small area of liner (Abstract).  

Regarding claim 36, Picotte discloses the helmet (as seen in annotated Figures 3 and 4) is configured to decrease shear forces between the helmet and the surface of the head of a wearer of the helmet during an impact to the helmet (Abstract, paragraphs 0033, 0039 and 0080).  

The applicant has written claim 36, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to decrease shear forces between the helmet and the surface of the head of a wearer of the helmet during an impact to the helmet configured to decrease shear forces between the helmet and the surface of the head of a wearer of the helmet during an impact to the helmet..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 38, Picotte discloses the component (as seen in annotated Figures 3 and 4) and gel (3, paragraphs 0019, 0020 and 0027) are configured such that there is low friction between inside surfaces of the component (as seen in annotated Figures 3 and 4), thereby allowing the outer wall to slide relative to the inner wall (paragraphs 0033, 0039 and 0080 – as the type of impact is not defined, or from what direction, a force to the outer wall would be capable of allowing the outer wall to slide parallel to the inner wall ).  

The applicant has written claim 38, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured such that there is low friction between inside surfaces of the component;..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 39, Picotte discloses wherein the component (as seen in annotated Figures 3 and 4) is attached to the inside of the liner (paragraph 0048, 0059 and 0060), between the liner and the head of a wearer (paragraph 0048 of Picotte), thereby allowing the liner (paragraph 0048 of Picotte ) and the outer shell (as seen in annotated Figures 3 and 4) to move parallel to the surface of the head (paragraphs 0033, 0039 and 0080 – as the type of impact is not defined, or from what direction, a force to the outer wall would be capable of allowing the outer wall to slide parallel to the inner wall).  

The applicant has written claim 39, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... to move parallel to the surface of the head..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 40, Picotte discloses wherein the gel (paragraph 0027 of Picotte) is contained in the component (as seen in annotated Figures 3 and 4) and is positioned in such a way as to create low friction between the liner and the head (paragraphs 0027, 0033, 0039 and 0080 –the shell having gel, allows the helmet to move relative to the inner wall of the component).  

The applicant has written claim 40 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... in such a way as to create low friction between the liner and the head..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 41 Picotte discloses a helmet comprising: an outer shell (1), a liner disposed inwards of the outer shell (paragraph 0058 and 0059); and a component (as seen in annotated Figures 3 and 4) disposed inside of the outer shell and on an opposite side of the liner (paragraph 0060) to a side of the liner facing the outer shell (paragraph 0058 and 0059), such that the liner (paragraph 0048) is between the outer shell and the component (paragraph 0048), and the component is configured to be between the liner and a head of a wearer (paragraph 0048), the component comprising: a compartment (as seen in annotated Figures 3 and 4) containing a liquid (3, paragraphs 0019, 0020 and 0027) ; and a wall defining the compartment (as seen in annotated Figures 3 and 4), the wall comprising an inner wall (as seen in annotated Figures 3 and 4) and an outer wall (as seen in annotated Figures 3 and 4) arranged on opposite sides of the liquid (3, paragraphs 0019, 0020 and 0027, as seen in annotated Figures 3 and 4); wherein the component is configured to allow the shell of the helmet to move relative to the inner wall of the component (paragraphs 0033, 0039 and 0080 – as the type of impact is not defined, or from what direction, a force to the outer shell would impact the walls of the pad component - the shell of the helmet would move relative to the inner wall of the component).  

The applicant has written claim 41 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to be between the liner and a head of a wearer; configured to allow the shell of the helmet to move relative to the inner wall of the component..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 42, Picotte discloses wherein the component (as seen in annotated Figure 3 and 4) and liquid (paragraph 0027 of Picotte) are configured such that there is low friction between inside surfaces of the component, thereby allowing the outer wall to slide relative to the inner wall (paragraphs 0033, 0039 and 0080 –the shell of the helmet would move relative to the inner wall of the component).  

The applicant has written claim 42, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured such that there is low friction between inside surfaces of the component thereby allowing the outer wall to slide relative to the inner wall..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 43, Picotte discloses wherein the component is attached to the inside of the liner (paragraph 0048 of Picotte ), between the liner and the head of a wearer (paragraph 0048 of Picotte), thereby allowing the liner and the outer shell to move parallel to the surface of the head (paragraphs 0033, 0039 and 0080 – as the type of impact is not defined, or from what direction, a force to the outer wall would be capable of allowing the outer wall to slide parallel to the inner wall).  

The applicant has written claim 43, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... thereby allowing the liner and the outer shell to move parallel to the surface of the head..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Regarding claim 44, Picotte discloses wherein the liquid is contained in the component (3, paragraphs 0019, 0020 and 0027, as seen in annotated Figures 3 and 4 of Picotte) and is positioned in such a way as to create low friction between the liner and the head (paragraph 0048 of Picotte).

The applicant has written claim 44 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... is positioned in such a way as to create low friction between the liner and the head..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As Picotte has the structure capable of performing the function then it meets the limitation.

Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732